Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Agreement”) dated as of July 21,
2009 is made by and among ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation
(the “Borrower”), JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent for the Lenders (as defined in the Credit Agreement referred to below) (in
such capacity, the “Agent”), each of the Lenders under such Credit Agreement
signatory hereto, and each of the Guarantors (as defined in the Credit
Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and the Lenders have entered into that certain
Revolving Credit Agreement dated as of October 29, 2008 (as hereby amended and
as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement not otherwise defined herein shall have the respective meanings given
thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Borrower a revolving credit facility; and

WHEREAS, each of the Guarantors has entered into a Guaranty Agreement pursuant
to which it has guaranteed the payment and performance of certain or all of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents, and the Borrower and the Guarantors have entered into various
Security Instruments to secure their respective obligations and liabilities in
respect the Loan Documents; and

WHEREAS, the Borrower has advised the Agent and the Lenders that the Borrower
desires to amend certain provisions of, and requests certain waivers with
respect to, the Credit Agreement as set forth below, and the Agent and the
Lenders signatory hereto are willing to agree to such amendments and waivers on
the terms and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows, effective as of the
date hereof:

(a) The following definition of “Amendment No. 1 Effectiveness Date” is hereby
added to Section 1.1 of the Credit Agreement:

“Amendment No. 1 Effectiveness Date” means July 21, 2009.

(b) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is amended so that, as amended, the definition shall read as follows:

“Applicable Margin” means, on any date, 2.00% per annum.



--------------------------------------------------------------------------------

(c) The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is amended so that, as amended, the definition shall read as follows:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period
(other than interest expense with respect to Permitted Floorplan Silo
Indebtedness), (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries on a consolidated basis for
such period, (iii) depreciation and amortization expense of the Borrower and its
Subsidiaries on a consolidated basis, (iv) other non-cash expenses of the
Borrower and its Subsidiaries on a consolidated basis reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, and (v) beginning with the four fiscal quarter period ending March 31,
2010, all losses on and other expenses related to repurchases of long-term
Indebtedness; minus (b) to the extent included in calculating such Consolidated
Net Income, (i) all non-cash items increasing Consolidated Net Income for such
period, and (ii) beginning with the four fiscal quarter period ending March 31,
2010, all gains on repurchases of long-term Indebtedness.

(d) Clause (b)(v) of the definition of “Consolidated Fixed Charge Coverage
Ratio” in Section 1.1 of the Credit Agreement is amended so that, as amended,
such clause shall read as follows:

(v) all taxes, levies, imposts, duties, deductions, withholdings (including
backup withholdings), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, paid in cash during such period by the Borrower and its
Subsidiaries (excluding, beginning with the four fiscal quarter period ending
March 31, 2010, any such cash amounts paid as a result of any gains on
repurchases of long-term Indebtedness).

(e) The following definition of “Modified Covenant Period” is hereby added to
Section 1.1 of the Credit Agreement:

“Modified Covenant Period” means the period from the Amendment No. 1
Effectiveness Date until (but excluding) the Modified Covenant Triggering Event
Date.

(f) The following definition of “Modified Covenant Triggering Event Date” is
hereby added to Section 1.1 of the Credit Agreement:

“Modified Covenant Triggering Event Date” means the earlier of (i) the date the
Agent acknowledges its receipt of a Reinstatement Notice by providing written
notice of such receipt to the Borrower and (ii) 30 days after the date a
Reinstatement Notice is delivered by the Borrower to the Agent, as determined in
accordance with Section 9.1.

 

2



--------------------------------------------------------------------------------

(g) The following definition of “Non-Modified Covenant Period” is hereby added
to Section 1.1 of the Credit Agreement:

“Non-Modified Covenant Period” means (i) the period prior to the Amendment No. 1
Effectiveness Date and (ii) the period commencing on and continuing at all times
after the Modified Covenant Triggering Event Date, as applicable.

(h) The following definition of “Refinancing Indebtedness” is hereby added to
Section 1.1 of the Credit Agreement:

“Refinancing Indebtedness” means, with respect to any permitted Indebtedness of
any Loan Party (the “Existing Indebtedness”) Indebtedness (whether incurred
prior to or during the Modified Covenant Period) which refinances, refunds or
renews, or extends the maturity of, such Existing Indebtedness (any such
refinancing, refunding, renewal or extension, a “Refinancing”) including
Refinancing using a different type of Indebtedness, so long as (i) the principal
amount of such Existing Indebtedness is not increased by such Refinancing except
by an amount not in excess of any accrued but then unpaid interest, reasonable
premium or other reasonable amount paid, and discounts, commissions, fees and
expenses reasonably incurred, in connection with such Refinancing plus an amount
not in excess of any existing commitments unutilized under the Existing
Indebtedness, (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such Refinancing and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Existing Indebtedness and the interest
rate and fees applicable to any such Refinancing do not exceed the then
applicable market interest rate, or market fee rate, respectively, for the
applicable type of Indebtedness, (iii) if such Existing Indebtedness is
Subordinated Indebtedness, then such Refinancing Indebtedness must also be
Subordinated Indebtedness, (iv) such Refinancing does not in any material
respect expand the property subject to any Lien (unless otherwise permitted
under this Agreement), (v) such refinancing does not have a maturity prior to
the Maturity Date and (vi) such refinancing does not contain any provision
(A) requiring the Borrower or any Subsidiary to repurchase, redeem, prepay or
defease such Indebtedness prior to the Maturity Date, (B) granting the holders
thereof the right to require the Borrower or any Subsidiary to repurchase,
redeem, prepay or defease such Indebtedness prior to the Maturity Date or
(3) requiring the conversion of such Indebtedness into Equity Interests of the
Borrower or any Subsidiary prior to the Maturity Date.

(i) The following definition of “Reinstatement Notice” is hereby added to
Section 1.1 of the Credit Agreement:

“Reinstatement Notice” means a written notice from the Borrower to the Agent
stating that the Borrower has elected to reinstate the Consolidated Total
Leverage

 

3



--------------------------------------------------------------------------------

Ratio covenant set forth in Section 6.11(c) and the Indebtedness covenant set
forth in Section 6.0, which such notice may be delivered at any time after
April 30, 2010.

(j) The first sentence of Section 2.8(a) of the Credit Agreement is hereby
amended so that, as amended, such sentence shall read as follows:

(a) The Borrower shall pay to the Agent, on the last day of each March, June,
September and December and on the Maturity Date, in immediately available funds,
for the pro rata benefit of the Lenders, a Commitment fee (the “Commitment Fee”)
equal to thirty-five one-hundredths of one percent (0.35%) per annum times the
average unused amount of the Commitment during the immediately preceding fiscal
quarter (or shorter period thereof) just ended.

(k) Section 2.19(f) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

(f) Notwithstanding anything to the contrary in this Section 2.19, (i) no Lender
shall have any obligation to increase its Commitment unless it agrees to do so
in its sole discretion and (ii) after giving effect to any increase in the
Commitments pursuant to this Section 2.19, the aggregate amount of the
Commitments shall not exceed $75,000,000.

(l) Section 6.1 of the Credit Agreement is hereby amended so that, as amended,
such section shall read as follows:

6.1 Indebtedness. It will not, and will not permit any Subsidiary to, incur,
create, assume or suffer to exist any Indebtedness, except:

(a) the Notes and the Indebtedness and Obligations under this Agreement and the
other Loan Documents;

(b) Indebtedness under the Bank of America Agreement;

(c) Indebtedness of the Borrower or any Subsidiary existing at the Effective
Date which is reflected in Schedule 6.1(c) hereto;

(d) Permitted Floorplan Silo Indebtedness;

(e) Indebtedness created under leases which, in accordance with GAAP, have been
recorded and/or should have been recorded on the books of the Borrower or the
applicable Subsidiary as Capital Leases; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

(f) unsecured Subordinated Indebtedness; provided that no such Indebtedness
shall be incurred during the Modified Covenant Period;

 

4



--------------------------------------------------------------------------------

(g) accounts payable (for the deferred purchase price of property or services)
which are from time to time incurred in the ordinary course of business and
which are not in excess of ninety (90) days past the invoice or billing date;

(h) Permitted Real Estate Debt and any Guarantees by the Borrower or any
Subsidiary that is the tenant of the applicable real property of such Permitted
Real Estate Debt; provided that the principal amount of such Indebtedness
incurred during the Modified Covenant Period shall not exceed $12,000,000;

(i) Indebtedness of any Subsidiary of the Borrower in existence (but not
incurred or created in connection with an acquisition) on the date on which such
Subsidiary is acquired by any Loan Party, provided (i) neither the Borrower nor
any of its other Subsidiaries has any obligation with respect to such
Indebtedness, (ii) none of the properties of the Borrower or any of its other
Subsidiaries is bound with respect to such Indebtedness, (iii) the Borrower is
in full compliance with Section 6.11 hereof before and after such acquisition,
and (iv) if such Indebtedness is secured by Used Motor Vehicles of such
Subsidiary, such Indebtedness is Permitted Floorplan Silo Indebtedness; and
provided further that, no such Indebtedness (other than Permitted Floorplan Silo
Indebtedness) shall be incurred during the Modified Covenant Period;

(j) Indebtedness secured by Liens upon any property hereafter acquired by the
Borrower or any of its Subsidiaries to secure Indebtedness in existence on the
date of an acquisition (but not incurred or created in connection with such
acquisition) at a time when the Borrower is in full compliance with Section 6.11
hereof before and after such acquisition, which Indebtedness is assumed by such
Person simultaneously with such acquisition, which Liens extend only to such
property so acquired (and not to any after-acquired property) and with respect
to which Indebtedness neither the Borrower nor any of its Subsidiaries (other
than the acquiring Person) has any obligation and provided that if such
Indebtedness is secured by Used Motor Vehicles of such Subsidiary, such
Indebtedness is Permitted Floorplan Silo Indebtedness; and provided further
that, no such Indebtedness (other than Permitted Floorplan Silo Indebtedness)
shall be incurred during the Modified Covenant Period;

(k) contingent obligations (including Guarantees) of any Indebtedness permitted
hereunder;

(l) Indebtedness in respect of obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks or
managing costs associated with liabilities, commitments, investments, assets, or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

5



--------------------------------------------------------------------------------

(m) purchase options in favor of a Manufacturer in respect of a dealer
franchise;

(n) (i) at any time during a Non-Modified Covenant Period, Indebtedness that
renews, refinances, refunds or extends any existing Indebtedness of any Loan
Party, so long as (A) such renewal, refinancing, refunding or extension does not
in any material respect increase the principal amount thereof or expand the
property subject to any Lien (unless otherwise permitted under this Agreement),
(B) if the Indebtedness being refinanced is Subordinated Indebtedness, then such
refinancing Indebtedness must also be Subordinated Indebtedness, (C) such
refinancing does not have a maturity prior to the Maturity Date and (D) such
refinancing does not contain any provision (1) requiring the Borrower or any
Subsidiary to repurchase, redeem, prepay or defease such Indebtedness prior to
the Maturity Date, (2) granting the holders thereof the right to require the
Borrower or any Subsidiary to repurchase, redeem, prepay or defease such
Indebtedness prior to the Maturity Date or (3) requiring the conversion of such
Indebtedness into Equity Interests of the Borrower or any Subsidiary prior to
the Maturity Date, and (ii) at any time during the Modified Covenant Period,
Refinancing Indebtedness;

(o) Indebtedness of the Borrower or any Subsidiary secured by Liens upon
property other than the Collateral, which Liens extend only to such property,
with respect to which Indebtedness none of the Subsidiaries other than the owner
of such encumbered asset has any obligation, provided the aggregate amount of
all such Indebtedness is less than $25,000,000 outstanding at any one time; and
provided further that, no such Indebtedness shall be incurred during the
Modified Covenant Period;

(p) unsecured Indebtedness of the Borrower, not guaranteed by any Subsidiary,
provided that (A) the aggregate amount of such Indebtedness shall not exceed
$30,000,000 outstanding at any time, (B) not more than $15,000,000 of such
aggregate amount may be cross-guaranteed by Subsidiaries of the Borrower, and
(C) the aggregate principal amount of all Indebtedness under Sections 6.1(p),
(q) and (r) incurred during the Modified Covenant Period shall not exceed
$5,000,000;

(q) Indebtedness consisting of Guarantees by the Borrower or any of its
Subsidiaries in favor of any Person of retail installment contracts or other
retail payment obligations in respect of Motor Vehicles sold to a customer;
provided that (A) the sum of (i) the aggregate face amount of such guaranteed
retail installment contracts and other retail payment obligations described in
this Section 6.1(q), plus (ii) the aggregate amount of Investments (on a gross
basis excluding any reserves) permitted under Section 6.5(j) shall not exceed
$25,000,000 at any time, and (B) the aggregate principal amount of all
Indebtedness under Sections 6.1(p), (q) and (r) incurred during the Modified
Covenant Period shall not exceed $5,000,000;

 

6



--------------------------------------------------------------------------------

(r) obligations in respect of surety or other bonds or similar instruments
entered into in the ordinary course of business; provided that, (A) the
aggregate amount of such Indebtedness shall not exceed $5,000,000 at any time
and (B) the aggregate principal amount of all Indebtedness under Sections
6.1(p), (q) and (r) incurred during the Modified Covenant Period shall not
exceed $5,000,000; and

(s) unsecured Indebtedness owed by any Subsidiary to the Borrower or to another
Subsidiary.

(m) Section 6.11(b) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

(b) Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio, for any period of four fiscal
quarters, to be less than (i) for each four fiscal quarter period ending on or
prior to September 30, 2010, 1.10 to 1.00 and (ii) for each four fiscal quarter
period ending after September 30, 2010, 1.20 to 1.00.

(n) Section 6.11(c) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

(c) Consolidated Total Leverage Ratio. The Borrower will not, at any time during
the Non-Modified Covenant Period, permit the Consolidated Total Leverage Ratio
to be more than 5.00 to 1.00.

(o) Clause (b) of Section 6.18 of the Credit Agreement is hereby amended so
that, as amended, such clause shall read as follows:

(b) delivered to the Agent a revised Intercreditor Agreement exhibit for such
lender, deleting such Franchise (or in the case of a sale of a Subsidiary, any
Franchise owned by such Subsidiary) from such exhibit or other evidence
satisfactory to the Agent in its reasonable discretion that such lender will
deliver such revised exhibit upon payment of amounts remaining under such
transferred Franchise or Subsidiary’s floorplan Indebtedness.

(p) Schedule 1 to Exhibit 5.51(c) (Compliance Certificate) is hereby amended so
that, as amended, such Schedule shall read as set forth on Schedule 1 attached
hereto.

 

7



--------------------------------------------------------------------------------

2. Waivers to Credit Agreement. Subject to the terms and conditions set forth
herein, the Lenders hereby waive any Default or Event of Default arising from
the Borrower’s failure to deliver the documents required by Section 5.14 of the
Credit Agreement with respect to Florida Automotive Services West L.L.C., a
Delaware limited liability company formed on December 4, 2008, within the time
frames set forth therein so long as such entity is dissolved on or prior to the
date hereof. The waivers set forth in this Section 2 are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement or any other Loan Document are intended to be effected hereby.

3. Conditions Precedent. The effectiveness of this Agreement and the
effectiveness of the amendments and waivers to the Credit Agreement provided
herein are subject to the satisfaction of the following conditions precedent:

(a) the Agent shall have received counterparts of this Agreement, duly executed
by the Borrower, each Guarantor and each Lender;

(b) the Agent shall have received (x) a true, complete and certified copy of
resolutions of the board of directors, members or other applicable governing
body of each Loan Party authorizing the amendments contemplated hereby and (y) a
certification that none of the Organization Documents (as hereinafter defined)
of any Loan Party has been amended or otherwise modified since the effective
date of the Credit Agreement or, in the alternative, attaching true and complete
copies of all amendments and modifications thereto; and

(c) all fees and expenses payable to the Agent and the Lenders (including the
fees and expenses of counsel to the Agent) accrued to date shall have been paid
in full to the extent invoiced prior to the date hereof, but without prejudice
to the later payment of accrued fees and expenses not so invoiced.

As used herein, the term “Organization Documents” means, (a) with respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

4. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments and waivers set forth herein and hereby confirms and
ratifies in all respects the Guaranty Agreement to which such Guarantor is a
party (including without limitation the continuation of such Guarantor’s payment
and performance obligations thereunder upon and after the effectiveness of this
Agreement and the amendments and waivers contemplated hereby) and the
enforceability of such Guaranty Agreement against such Guarantor in accordance
with its terms.

 

8



--------------------------------------------------------------------------------

5. Representations and Warranties. In order to induce the Lenders to enter into
this Agreement, each Loan Party represents and warrants to the Agent and the
Lenders as follows:

(a) The representations and warranties made by or with respect to each Loan
Party in Article III of the Credit Agreement and in each of the other Loan
Documents to which such Loan Party is a party are true and correct on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date;

(b) The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Effective Date, and each such Person has executed
and delivered a Guaranty Agreement;

(c) This Agreement has been duly authorized, executed and delivered by the
Borrowers and Guarantors party hereto and constitutes a legal, valid and
binding-obligation of each such party, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(d) No Default or Event of Default has occurred and is continuing either
immediately prior to or immediately after the effectiveness of this Agreement.

6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and not one of them has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 9.7(b) of the Credit
Agreement.

7. Full Force and Effect of Agreement. After giving effect to this Agreement and
the amendments and waivers contained herein, the Credit Agreement and all other
Loan Documents are hereby confirmed and ratified in all respects by each party
hereto and shall be and remain in full force and effect according to their
respective terms.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

9



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 9.6 of the Credit Agreement.

10. Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended and modified hereby and
as further amended, supplemented or otherwise modified from time to time in
accordance with the terms of the Credit Agreement.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agent and each of the Guarantors and Lenders,
and their respective successors, legal representatives and assignees to the
extent such assignees are permitted assignees as provided in Section 9.3 of the
Credit Agreement.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: ASBURY AUTOMOTIVE GROUP, INC. By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Senior Vice President GUARANTORS: ASBURY AUTOMOTIVE GROUP,
L.L.C. By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President

ASBURY AUTOMOTIVE MANAGEMENT L.L.C.

By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President

ASBURY AUTOMOTIVE JACKSONVILLE, L.P.

By:  

ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C., its General Partner

ASBURY AUTOMOTIVE TAMPA, L.P. By:  

ASBURY AUTOMOTIVE TAMPA GP L.L.C., its General Partner

  By:  

/s/ Craig T. Monaghan

    Craig T. Monaghan     Vice President



--------------------------------------------------------------------------------

ANL, L.P. ASBURY JAX HOLDINGS, L.P. AVENUES MOTORS, LTD. BAYWAY FINANCIAL
SERVICES, L.P. C&O PROPERTIES, LTD. CFP MOTORS, LTD. CH MOTORS, LTD. CHO
PARTNERSHIP, LTD. CN MOTORS, LTD. COGGIN MANAGEMENT, L.P. CP-GMC MOTORS, LTD.
By:   ASBURY JAX MANAGEMENT L.L.C.,   its General Partner ASBURY AUTOMOTIVE
BRANDON, L.P. TAMPA HUND, L.P. TAMPA KIA, L.P. TAMPA LM, L.P. TAMPA MIT, L.P.
TAMPA SUZU, L.P. WMZ BRANDON MOTORS, L.P. WMZ MOTORS, L.P. WTY MOTORS, L.P. By:
  ASBURY TAMPA MANAGEMENT L.L.C.,   its General Partner AF MOTORS, L.L.C. ALM
MOTORS, L.L.C. ASBURY AR NISS L.L.C. ASBURY ATLANTA AC L.L.C. ASBURY ATLANTA AU
L.L.C. ASBURY ATLANTA BM L.L.C. ASBURY ATLANTA CHEVROLET L.L.C. ASBURY ATLANTA
HON L.L.C. ASBURY ATLANTA INF L.L.C. ASBURY ATLANTA INFINITI L.L.C. ASBURY
ATLANTA JAGUAR L.L.C. By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President



--------------------------------------------------------------------------------

ASBURY ATLANTA LEX L.L.C.

ASBURY ATLANTA NIS L.L.C.

ASBURY ATLANTA TOY L.L.C.

ASBURY ATLANTA VL L.L.C.

ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE ARKANSAS L.L.C.

ASBURY AUTOMOTIVE ATLANTA L.L.C.

ASBURY AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C.

FLORIDA AUTOMOTIVE SERVICES L.L.C. (f/k/a ASBURY AUTOMOTIVE FLORIDA LLC)

ASBURY AUTOMOTIVE FRESNO L.L.C.

ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.

ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

ASBURY AUTOMOTIVE OREGON L.L.C.

ASBURY AUTOMOTIVE OREGON MANAGEMENT L.L.C.

GEORGIA AUTOMOTIVE SERVICES L.L.C. f/k/a ASBURY AUTOMOTIVE SOUTH LLC)

ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.

ASBURY AUTOMOTIVE TAMPA GP L.L.C.

ASBURY AUTOMOTIVE TEXAS L.L.C.

By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President



--------------------------------------------------------------------------------

ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.

ASBURY DELAND IMPORTS 2, L.L.C. ASBURY FRESNO IMPORTS L.L.C. ASBURY JAX AC,
L.L.C. ASBURY JAX HON L.L.C. ASBURY JAX K L.L.C. ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX PB CHEV L.L.C. ASBURY JAX VW L.L.C. ASBURY MS CHEV L.L.C. ASBURY MS
GRAY-DANIELS L.L.C. ASBURY MS METRO L.L.C. ASBURY MS YAZOO L.L.C. ASBURY NO CAL
NISS L.L.C. ASBURY SACRAMENTO IMPORTS L.L.C. ASBURY SO CAL DC L.L.C. ASBURY SO
CAL HON L.L.C. ASBURY SO CAL NISS L.L.C. ASBURY ST. LOUIS CADILLAC L.L.C. ASBURY
ST. LOUIS LEX L.L.C. ASBURY ST. LOUIS LR L.L.C. ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY-DELAND IMPORTS, L.L.C. ATLANTA REAL ESTATE HOLDINGS L.L.C. BFP MOTORS
L.L.C. CAMCO FINANCE II L.L.C. CK CHEVROLET L.L.C. CK MOTORS LLC COGGIN
AUTOMOTIVE CORP. COGGIN CARS L.L.C. COGGIN CHEVROLET L.L.C. CROWN ACURA/NISSAN,
LLC CROWN CHH L.L.C. CROWN CHO L.L.C. CROWN CHV L.L.C. CROWN FDO L.L.C. CROWN
FFO HOLDINGS L.L.C. CROWN FFO L.L.C. CROWN GAC L.L.C. CROWN GBM L.L.C. CROWN GCA
L.L.C. By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President



--------------------------------------------------------------------------------

CROWN GDO L.L.C. CROWN GHO L.L.C. CROWN GNI L.L.C. CROWN GPG L.L.C. CROWN GVO
L.L.C. CROWN HONDA, L.L.C. CROWN MOTORCAR COMPANY L.L.C. CROWN PBM L.L.C. CROWN
RIA L.L.C. CROWN RIB L.L.C. CROWN SJC L.L.C. CROWN SNI L.L.C. CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C. ESCUDE-NS L.L.C. ESCUDE-T L.L.C. HFP MOTORS L.L.C. JC DEALER
SYSTEMS, LLC KP MOTORS L.L.C. MCDAVID AUSTIN-ACRA, L.L.C. MCDAVID FRISCO-HON,
L.L.C. MCDAVID GRANDE, L.L.C. MCDAVID HOUSTON-HON, L.L.C. MCDAVID HOUSTON-NISS,
L.L.C. MCDAVID IRVING-HON, L.L.C. MCDAVID OUTFITTERS, L.L.C. MCDAVID PLANO-ACRA,
L.L.C. NP FLM L.L.C. NP MZD L.L.C. NP VKW L.L.C. PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC. PRECISION ENTERPRISES TAMPA, INC. PRECISION
INFINITI, INC. PRECISION MOTORCARS, INC. PRECISION NISSAN, INC. PREMIER NSN
L.L.C. PREMIER PON L.L.C. PRESTIGE BAY L.L.C. PRESTIGE TOY L.L.C. By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President



--------------------------------------------------------------------------------

THOMASON AUTO CREDIT NORTHWEST, INC.

THOMASON DAM L.L.C. THOMASON FRD L.L.C. THOMASON HON L.L.C. THOMASON HUND L.L.C.
THOMASON MAZ L.L.C. THOMASON NISS L.L.C. THOMASON OUTFITTERS L.L.C. THOMASON
PONTIAC-GMC L.L.C. THOMASON SUZU L.L.C. THOMASON TY L.L.C. THOMASON ZUK L.L.C.
By:  

/s/ Craig T. Monaghan

  Craig T. Monaghan   Vice President



--------------------------------------------------------------------------------

AGENT AND LENDER:

JPMORGAN CHASE BANK, N.A.,

as Agent and Lender

By:  

/s/ Jeffrey G. Calder

  Jeffrey G. Calder   Vice President



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Anne M. Zeschke

  Anne M. Zeschke   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

   Section 6.11(a) – Consolidated Current Ratio.       Numerator:       A.   
Consolidated Current Assets at the Statement Date:    $                       
B.    Available Unused Commitments under the Bank of America Agreement:         
1.    Aggregate Commitments at the Statement Date:    $                       
   2.    Borrowing Base at the Statement Date    $                           3.
   The lesser of Lines I.B.1. and 2.:    $                           4.    Total
Outstandings at the Statement Date:    $                           5.   
Available Unused Commitments (Lines I.B.3. – 4.):    $                        C.
   Numerator (Lines I.A. + I.B.5.):    $                        Denominator:   
   D.    Consolidated current liabilities at Statement Date:   
$                        E.    Permitted Floorplan Silo Indebtedness at
Statement Date, to the extent not reflected as a current liability (Line I.D.):
   $                        F.    To the extent included in current liabilities
(Line I.D.), any balloon payment due under the Bank of America Agreement, or
under any Permitted Real Estate Debt or Subordinated Indebtedness, other than,
in each case, any such balloon payment due within two (2) fiscal quarters
following the Statement Date:    $                        G.    Denominator
(Consolidated Adjusted Current Liabilities) (Lines I.D. + E. – F.):   
$                        H.    Consolidated Current Ratio (Line I.C. ÷ G.):   
         to 1.00       Minimum Required:    1.20 to 1.00

II.

   Section 6.11 (b) – Consolidated Fixed Charge Coverage Ratio.       Numerator:
      A.    Consolidated EBITDA for four consecutive fiscal quarters ending on
the Statement Date (“Subject Period”):   



--------------------------------------------------------------------------------

      1.    Consolidated Net Income for Subject Period:    $                    
      2.    To the extent deducted in calculating Consolidated Net Income (Line
II.A.1.):             a.    Consolidated Interest Expense for Subject Period
(other than interest expense with respect to Permitted Floorplan Silo
Indebtedness):    $                              b.    Provision for income
taxes for Subject Period:    $                              c.    Depreciation
and amortization expense for Subject Period:    $                             
d.    Other non-cash expenses reducing Consolidated Net Income which do not
represent a cash item in Subject Period or any future period:   
$                              e.    Beginning with the four fiscal quarter
period ending March 31, 2010, all losses on and other expenses related to
repurchases of long-term Indebtedness:    $                           3.    To
the extent included in calculating Consolidated Net Income (Line II.A.1.):      
      a.    All non-cash items increasing Consolidated Net Income for Subject
Period:    $                              b.    Beginning with the four fiscal
quarter period ending March 31, 2010, all gains on repurchases of long-term
Indebtedness:    $                           4.    Consolidated EBITDA for the
Subject Period (Lines II.A.1. +2.a. +2.b. +2.c. +2.d. +2.e. – 3.a.–3.b.):   
$                        B.    Consolidated Rental Expense for the Subject
Period:    $                        C.    Deemed capital expenditures in an
amount equal to $150,000 for each Dealer Location in existence on the Statement
Date:    $                        D.    Numerator (Lines II.A.4. + B. – C.):   
$                        Denominator:       E.    Consolidated Interest Expense
for the Subject Period (but excluding interest expense with respect to Permitted
Floorplan Silo Indebtedness) (Line II.A.2.a.):    $                        F.   
Scheduled amortization during the Subject Period of the principal portion of all
Indebtedness for money borrowed (other than any balloon, bullet or similar
principal payment which repays or refinances such Indebtedness in full):   
$                    



--------------------------------------------------------------------------------

   G.    Consolidated Rental Expense for Subject Period (Line II.B.):   
$                        H.    Consolidated Pro Forma Rent Savings for Subject
Period:    $                        I.    Taxes1 paid in cash during Subject
Period:    $                        J.    Beginning with the four fiscal quarter
period ending March 31, 2010, Taxes included in Line I. above paid as a result
of any gains on repurchases of long-term Indebtedness:    $                    
   K.    Denominator (Lines II.E. + F. + G. – H. + I – J.):   
$                        L.    Consolidated Fixed Charge Coverage Ratio (Line
II.D. ÷ K.):               to 1.00       Minimum Required: (i) For each Subject
Period ending on or prior to September 30, 2010, 1.10 to 1.00 and (ii) for each
Subject Period ending after September 30, 2010, 1.20 to 1.00    III.    Section
6.11 (c) – Consolidated Total Leverage Ratio.       Numerator:       A.   
Consolidated Adjusted Funded Indebtedness at the Statement Date:          1.   
Consolidated Funded Indebtedness at the Statement Date:    $                    
      2.    Permitted Floorplan Silo Indebtedness at the Statement Date:   
$                           3.    Numerator (Lines III.A.1. – 2.):   
$                        Denominator:       B.    Consolidated Pro Forma EBITDA
for Subject Period:          1.    Consolidated EBITDA for Subject Period (Line
II.A.4.):    $                           2.    Consolidated EBITDA attributable
to Permitted Acquisitions for Subject Period (or exclusion of Consolidated
EBITDA attributable to Permitted Dispositions for Subject Period) on a pro forma
basis in accordance with the Agreement2    $(+/-)            

 

1

As used in this Compliance Certificate, “Taxes” shall means all taxes, levies,
imposts, duties, deductions, withholdings (including backup withholdings),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

2

Historical financial statements (audited or unaudited, as permitted by the Agent
in its reasonable discretion) must support such adjustment to the satisfaction
of the Agent and such pro forma adjustment shall not increase Consolidated
EBITDA by more than 20%.



--------------------------------------------------------------------------------

      3.    Consolidated Pro Forma Rent Savings for Subject Period:   
$                           4.    Consolidated Pro Forma EBITDA for Subject
Period (Line III.B.1. +/- 2. + 3.):    $                        C.   
Consolidated Total Leverage Ratio (Line III.A.3. ÷ B.4.):               to 1.00
      Maximum Permitted: At any time before the Amendment No. 1 Effectiveness
Date or at any time on or after the Modified Covenant Triggering Event Date,
5.00 to 1.00.    IV.    Section 6.11 (d) – Consolidated Total Senior Leverage
Ratio.       Numerator:       A.    Consolidated Adjusted Funded Indebtedness at
Statement Date (Line III.A.3.):    $                        B.    Subordinated
Indebtedness at Statement Date:    $                        C.    Numerator
(Lines IV.A. – B.):    $                        Denominator:       D.   
Consolidated Pro Forma EBITDA for Subject Period (Line III.B.4.):   
$                        E.    Consolidated Total Senior Leverage Ratio (Line
IV.C. ÷ Line IV.D.):               to 1.00       Maximum Permitted:    3.00 to
1.00 V.    The Number of Dealer Locations as of the Statement Date is:
                    .